DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Straussler US1735984.

Claim 11. A power transmission mechanism for a four-wheel drive vehicle comprising; 
a prime mover (K and/or “Engine”); 
a transmission (B, C) disposed in the rear of the prime mover; 
a front wheel differential mechanism (F) disposed in front of the prime mover; and 
a rear wheel differential mechanism (G) disposed in the rear of the transmission; 
wherein, the power of the prime mover is transmitted via the transmission to the front wheel differential mechanism and the rear wheel differential mechanism; 
wherein, the transmission is equipped with a front and rear wheel drive shaft (N, E1) along a longitudinal direction of a vehicle body (A);
wherein, the transmission is provided separately from the prime mover;
wherein, a rear end portion (rear end portion N and/or rear end portion of E1) of the front and rear wheel drive shaft is connected to [an] input portion of the rear wheel differential mechanism, 
wherein, a front end portion (front end portion of N) of the front and rear wheel drive shaft is connected to [an] input portion of the front wheel differential mechanism via a front wheel power transmission shaft (E) extending in the longitudinal direction of the vehicle body and passing through the space beneath the prime mover; 
wherein, a universal joint (P) is provided to connect the front end portion of the front and rear wheel drive shaft and the front wheel power transmission shaft; and 
wherein, the universal [joint] is arranged behind the prime mover and in front of [a] housing (C) that house[s] the transmission.

Claim 12. A power transmission mechanism for a four-wheel drive vehicle comprising; 
a prime mover (K and/or “Engine”); 
a transmission (B, C) disposed in the rear of the prime mover; 
a front wheel differential mechanism (F) disposed in front of the prime mover; and 
a rear wheel differential mechanism (G) disposed in the rear of the transmission; 
wherein, the power of the prime mover is transmitted via the transmission to the front wheel differential mechanism and the rear wheel differential mechanism; 
wherein, the transmission is equipped with a front and rear wheel drive shaft (N, E1) along a longitudinal direction of a vehicle body (A);
wherein, the transmission is provided separately from the prime mover;
wherein, a rear end portion (rear end portion N and/or rear end portion of E1) of the front and rear wheel drive shaft is connected to [an] input portion of the rear wheel differential mechanism, 
wherein, a front end portion (front end portion of N) of the front and rear wheel drive shaft is connected to [an] input portion of the front wheel differential mechanism via a front wheel power transmission shaft (E) extending in the longitudinal direction of the vehicle body and passing through the space beneath the prime mover; and 
wherein the prime mover comprises a power output shaft (K) that extends in a horizontal direction of the vehicle body (Note that K lies perpendicular to the vertical direction and is thus “horizontal” by the common definition of the term.  See also the response to arguments below).

Claim 13 (and claim 14).  The power transmission mechanism for a four-wheel drive vehicle according to claim 11 (and claim 12), wherein the input portion of the rear wheel differential mechanism is positioned at substantially the same height (see heights of elements in fig.1) as a connecting portion (portion of universal joint P) between the front and rear wheel drive shaft and the front wheel power transmission shaft; and wherein the front and rear wheel drive shaft is supported to the transmission in a substantially horizontal orientation (in that it is perpendicular to vertical).

Allowable Subject Matter
Claims 2 and 4-10 are allowed.


Response to Arguments
Regarding claim 11, applicant argues that Straussler does not disclose a universal joint and that such a joint allows for beneficial positioning of parts.  This is not persuasive.  Straussler discloses a universal joint (P) as detailed in the rejection above.
Regarding claim 12, applicant argues that the Straussler power output shaft (K) extends in the longitudinal direction rather than the horizontal direction as claimed.  This is not persuasive.  The longitudinal direction is perpendicular to vertical and is thus horizontal within the broadest reasonable interpretation of the claim.  If applicant wishes to narrow the scope of the claim to require that the horizontal direction be in the --width direction-- of the vehicle then the claim must be amended accordingly.  However, even if the claims were amended as such, the examiner notes that chain/belt drives are extremely well known in the art to have such width direction orientations of the output shaft such that amending toward the --width direction-- would likely be found to be obvious over at least Straussler (i.e., it would be obvious to modify Straussler to use a known chain drive with known width directed orientation of the output shaft). 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658